                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


KRISTOFER LOFGREN, and individual,                              Case No. 3 :20-cv-00784-AC

                     Plaintiff,                                   ORDER OF DISMISSAL
       v.

CHRISTOPHER COZZONE, an individual;
BAIN CAPITAL DOUBLE IMP ACT
FUND, LP, a Delaware limited partnership;
BCIP DOUBLE IMP ACT ASSOCIATES,
L.P., a Delaware limited partnership;
KITCHEN FUND, LP, a Delaware limited
partnership; and SUSTAINABLE
RESTAURANT HOLDINGS, INC., a
Delaware limited liability company with its
principal place of business in Oregon,

                     Defendants.



ACOSTA, Magistrate Judge:

        Plaintiff Kristofer Lofgren moves to voluntarily dismiss the instant action without

prejudice and without notice to shareholders (Unopposed Mot. Dismiss, ECF No. 16). For the

following reasons, Plaintiffs motion is GRANTED.

Page 1 - ORDER OF DISMISSAL
                                             Background

          On May 1, 2020, Plaintiff filed an Amended Complaint asserting six claims for relief

related to his termination as CEO of Defendant Sustainable Restaurant Holdings, Inc., ("SRH").

On May 13, 2020, Defendants removed the action to this court (ECF No. 1). Three of Plaintiff's

claims are brought directly against SRH; three are brought as direct claims against Defendants

Christopher Cozzone, Bain Capital Double Impact Fund, LP, BCIP Double Impact Associates, LP,

and Kitchen Fund, LP (collectively, the "Bain Defendants"); and one claim for breach of fiduciary

duty is brought against the Bain Defendants derivatively on behalf of SRH. (Am. Compl., ECF

No. 1-1.) On May 12, 2020, SRH filed for bankruptcy in the Bankruptcy Court in the District of

Delaware.

          On May 18, 2020, the Bain Defendants and SRH jointly moved to transfer venue of this

case to the District of Delaware asserting that the legal and factual questions in this case are

inextricably intertwined with the bankruptcy proceedings. (Joint Mot. Transfer Venue at 2, ECF

No. 5.)

          In the instant motion, Plaintiff represents that as part of the bankruptcy proceedings, SRH

has obtained contingent approval from the bankruptcy court to accept financing provided by three

of the Defendants in this case - Bain Capital Double Impact Fund, BCIP Double Impact

Associates, and Kitchen Fund. The financing is subject to a release by SRH of claims against the

Bain Defendants that is broad enough to include the derivative claims asserted by Plaintiff in this

action. The order approving the release of SRH's claims against the Bain Defendants is subject

to challenges by interested parties (including shareholders), which are due to filed next month.

Additionally, on June 11, 2020, SRH filed its proposed Chapter 11 Plan in the bankruptcy


Page 2 - ORDER OF DISMISSAL
proceeding. The proposed plan includes releases of claims by and against parties in this action,

including discharge of liabilities in favor of SRH and releases of claims in favor of the Bain

Defendants. The proposed Chapter 11 Plan is subject to objection and various opt-out rights, and

the bankruptcy court is scheduled to consider confirmation of the plan on July 15, 2020. Plaintiff

represents that he intends to pursue his claims for severance as to SRH as part of the bankruptcy

proceeding and raise objections to any releases ofliability as necessary.

        On June 22, 2020, Plaintiff filed a Notice of Dismissal of this action against SRH pursuant

to Federal Rule of Civil Procedure 41(a)(l). (ECF No. 15.) Concurrently, Plaintiff moved to

dismiss this action against the Bain Defendants pursuant to Rule 41(a)(2) (ECF No. 16), and filed

a response to Defendants' Joint Motion for Change of Venue, in which he requests that the change

of venue motion be denied as moot should this motion to dismiss be granted (Pl. 's Resp., ECF No.

17).

                                              Discussion

        Pursuant to Rule 41 (a)(l ), a plaintiff has the right to dismiss an action without a court order

where the defendant has not yet served an answer or filed a motion for summary judgment. FED.

R. CIV. P. 4l(a)(l). Under Rule 41(a)(2), the court must approve a plaintiffs request for dismissal

where a defendant will suffer some plain legal prejudice. Smith v. Lenches, 263 F.3d 972, 975

(9th Cir. 2001). Additionally, Rule 23.l(c) provides that shareholder derivative actions "may be

settled, voluntarily dismissed, or compromised only with the court's approval.             Notice of a

proposed settlement, voluntary dismissal or compromise must be given to shareholders or

members in the manner that the court orders." FED. R. CIV. P. 23.l(c). "The notice requirement

ensures that 'dismissal of the derivative suit is in the best interests of the corporation and the absent


Page 3 - ORDER OF DISMISSAL
stockholders."' Bushansky v. Armacost, Case No. 12-cv-01597-JST, 2014 WL 2905143, at *1

(N.D. Cal. June 25, 2014) (quoting Papilsky v. Berndt, 466 F.2d 251,258 (2d Cir. 1972)).

       The court finds that dismissal of this action is warranted because the Bain Defendants will

not face any plain legal prejudice from dismissal of this action. Plaintiffs current action is in its

infancy, while the bankruptcy proceedings are further along. As demonstrated by Defendants'

filing of their Joint Motion to Transfer Venue to the Delaware bankruptcy court, the parties

recognize that issues posed in this case are inextricably intertwined with the already ongoing

bankruptcy litigation.

       Additionally, there is little chance of collusion as Plaintiff is not seeking to dismiss the

claims with prejudice or as part of a settlement of his claims. Rather, Plaintiff recognizes that the

viability of SRH' s claims against the Bain Defendants will depend upon the ruling issued in the

bankruptcy proceedings, and that pursuing the claims separately in this action is inefficient.

Moreover, Plaintiff seeks dismissal without prejudice, and SRH and its other shareholders are free

to pursue claims to the extent they are not rendered moot and may challenge the releases SRH has

proposed to provide the Bain Defendants in the bankruptcy proceeding.

       The court further finds that notice to the shareholders is unwarranted here. Pursuant to

Rule 23 .1, courts may exercise their discretion to allow parties to '" dispense with the notice

requirement in at least three circumstances: [1] when a claim is dismissed after litigation on the

merits, [2] when a claim is dismissed because it has become moot, and [3] when absent class

members will not be prejudiced by the lack of notice, and the expense of giving notice would be

unduly burdensome to the named plaintiff."' Stadnicki on Behalf of LendingClub Corp. v.

Laplanche, No. C 16-03072 WHA, 2018 WL 4110553, at *5 (N.D. Cal. Aug. 29, 2018) (quoting


Page 4 - ORDER OF DISMISSAL
Bushansky, 2014 WL 2905143, at *2) (alterations in Stadnicki) (granting plaintiffs motion to

voluntarily dismiss without notice to shareholders). Here, the absent shareholders' potential

claims are at issue in the bankruptcy proceeding. To the extent there is a derivative claim in this

case, it is an asset of SRH, and SRH's proposed release of those claims are subject to review by

SRH' s creditors, shareholders, and bankruptcy trustees.         Through such actions, SRH' s

shareholders will likely receive notice of any potential claims and their dismissal. Therefore, the

court finds that Plaintiff is not required to issue notice because the Delaware banlauptcy action

adequately protects those shareholders who otherwise might have intervened or sued on their own.

                                           Conclusion

        Based on the foregoing, Plaintiffs Unopposed Motion to Voluntarily Dismiss all claims

against Defendants Christopher Cozzone, Bain Capital Double Impact Fund, LP, BCIP Double

Impact Associates, L.P., and Kitchen Fund, LP (ECF No. 16) and without notice to shareholders

is GRANTED. All pending motions are DENIED as MOOT. The court acknowledges receipt

of Plaintiffs Notice of Dismissal of All Claims against Defendant Restaurant Holdings, Inc.

(ECF No. 15.) Therefore, Plaintiffs action is DISMISSED without prejudice.

       IT IS SO ORDERED.
                    _:) ~r-d
       DATED thin--'
                 __ day of June, 2020.




Page 5 - ORDER OF DISMISSAL
